Exhibit 23.4 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the use in this Registration Statement on Form S-3 of Resolute Energy Corporation (the "Registration Statement") of the name Netherland, Sewell & Associates, Inc.; to the incorporation by reference of our report dated January 22, 2016, attached as Exhibit 99.1 to the Annual Report on Form 10-K of Resolute Energy Corporation; and to the references of our audits of Resolute Energy Corporation's proved natural gas and oil reserves estimates as of December 31, 2015; December 31, 2014; and December 31, 2013.We also consent to all references to us contained in such Registration Statement, including in the prospectus under the heading "Experts." NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ C.H. (Scott) Rees III C.H. (Scott) Rees III, P.E. Chairman and Chief Executive Officer Dallas, Texas October 26, 2016 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients.The digital document is intended to be substantively the same as the original signed document maintained by NSAI.The digital document is subject to the parameters, limitations, and conditions stated in the original document.In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
